Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: As the prosecutor concedes, the sentence, insofar as it imposed two fines,, was illegal (see, Penal Law § 80.15). We modify the judgment of conviction, therefore, by vacating the imposition of both fines and remit the matter to the sentencing court for the imposition of a single fine, if any, that the court may deem appropriate. (Appeal from judgment of Supreme Court, Erie County, Rossetti, J. — driving while ability impaired.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.